 In the Matter of F. S. LANGMANUFACTURING COMPANYandASSORTMENT WORKERS UNION, LOCAL 383, A. F. L.Case No. 19-R-1610.-Decided March 8, 1946Messrs. George D. LeonardandA. L. Lang,of Seattle,Wash., forthe Company.Mr. L. Presley Gill,of Seattle,Wash., for the Assortment WorkersUnion, Local 383, A. F. L.Mr. Samuel M. Kaynard,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed on July 18, 1945, by the Assortment1lrorkersUnion, Local 383, A. F. L., herein called the AssortmentWorkers, alleging that a question affecting commerce had arisenconcerning the representation of employees of F. S. Lang Manu-facturing Company, Seattle, Washington, herein called the Company,the National Labor Relations Board provided for an appropriateheating upon due notice, before Joseph D. Holmes, Trial Examiner.The hearing was held at Seattle, Washington, on January 18,1946.The Company and the Assortment Workers appeared andparticipated.'All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :3Although served with notice,Stove Mounters International Union,Local 89, AFL,did not appear or participate in the proceeding.66 N. L.R. B., No. 58.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYF. S. Lang Manufacturing Company is a Washington corporation,having its principal place of business in Seattle, Washington, andis engaged in the manufacture and repair of stoves, furnaces, andbake ovens.During the first 6 months of 1945, the Company pur-chased raw materials, including steel, pig iron, scrap iron, and cokesand, of an approximate value of $100,000, practically all of whichwas purchased outside the State of Washington.The Companyduring the same period manufactured and sold finished productsvalued in excess of $200,000, and approximately 50 percent thereofwas shipped to points outside the State of Washington.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDAssortmentWorkers Union, Local 383, is a labor, organizationaffiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONSometime during April or May 1945, the Assortment Workersrequested recognition of the Company as exclusive bargaining repre-sentative of the production and maintenance employees of the Com-pany.The Company declined to recognize the Assortment Workers,claiming it had a contract with the Stove Mounters InternationalUnion, Local 89, AFL, hereinafter referred to as Local 89, for aterm ending March 31, 1946. The Company has been under contractwith Local 89 since August 1, 1944.2This contract contains anautomatic renewal clause which provides for yearly renewal, in theabsence of written notice of termination by either party, at least30,days prior to April 1 of any year. No such notice has been given.On June 12, 1945, 25 of the Company's 28 employees served apetition upon the Washington Metal Trades, Inc., which representsthe Company in negotiations with labor organizations, in which theydeclared that they had changed affiliation from Local 89 to theAssortmentWorkers Union, and that they had designated the As-sortmentWorkers as their sole and exclusive bargaining agent, dis-2 The contract was negotiated for the Company by the Washington MetalTrades, Inc.,but executed by the Company. F. S. LANG MANUFACTURINGCOMPANY475claiming any rights, benefits, or obligations derived from theCompany's contract with Local 89.The evidence indicates that Local 89 of the Stove Mounters wascomposed entirely of employees of the Company, and shows that asof June 7, 1945, practically all of the Company's employees hadchanged their affiliations from Local 89 to the Assortment Workers.Although there is evidence in the record to indicate that Local 89is now defunct, it is not necessary to decide that question in order tofind that its contract is not a bar to a question of representation.In view of the Assortment Workers' petition herein, the contractwould not be a bar, inasmuch as its 1945-46 term is about to expireand the petition may be regarded as timely filed prior to the 1946automatic renewal date.3A statement of a Board agent, introduced into evidence at thehearing, indicates that the AssortmentWorkers represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all production and maintenance employees of the Company,'excluding all foundry employees, clerical employees, watchmen andteamsters (if any), and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.sMatterofMitt B , Inc,40 N L. R B 3464The Field Examiner's report and exhibits showed thattheAssortmentworkerssubmittedan authorizationpetition bearing the names of 28 employees ;that the namesof 25 of these persons appearing on the petition were listed on the submitted Company'spay-roll list which contained the names of 28 persons(including one name stricken out)in the appropriate unit; and thatthe petition was dated June 7, 1945.rThe parties also agreed to the inclusionof workingforemen in the appropriate unitbecause they had been membersof Local80.However,working foremen in the Com-pany's plant have power to hire and discharge,thus coming within the Board's definitionof supervisory employees,and their inclusion would be improper.Mr. Lang testified,however, that he intendedto changethe existing organizational structure under whichthe working foremen were heads of their respective departments reporting directly tohim, by hiring a superintendentwho would bein charge of the three departments.Althoughthe record is not entirely clear,Mr. Lang appearedto imply that the authorityof the working foremen wouldbe greatly reduced whena superintendent was brought in.If such a change has since been made, and working foremen no longer fallwithin theBoard's definition of supervisoryemployeesduring theeligibilityperiod for the election.they willfallwithin theappropriate unit. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among theemployeesin the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives forthe purposes of collective bargaining with F. S. LangManufacturingCompany, Seattle, Washington, an election by secretballotshall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Nineteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations,among employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson atthe polls, but excluding those employees who have sincequit or been dischargedfor causeand have not been rehired orreinstated prior to the date of the election, to determine whetheror not theydesire tobe represented by the Assortment WorkersUnion, Local 383, affiliated with the American Federation of Labor,for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.